OPINION — AG — ** PARTITION PROCEEDINGS — COUNTY COMMISSIONERS ** WHERE, IN A PARTITION PROCEEDING INCIDENT TO THE DISTRIBUTION OF THE ESTATE OF A DECEDENT BY A COUNTY COURT, THE COURT ORDERS THE PROPERTY INVOLVED THEREIN SOLD, AND THE PROCEEDS DISTRIBUTED IN ACCORDANCE WITH THE DECREE OF DISTRIBUTION IN SAID ESTATE, AND APPOINTS A SHERIFF OF THE COUNTY TO CONDUCT THE SALE AND TO MAKE DISTRIBUTION OF THE PROCEEDS, SUCH PERSON MAKES THE SALE AND DISTRIBUTION AS A "COMMISSIONER" IN PARTITION, APPOINTED FOR THAT PURPOSE UNDER AUTHORITY OF 58 Ohio St. 648 [58-648], AND NOT IN HIS OFFICIAL CAPACITY AS SHERIFF; AND THEREFORE, NEITHER 28 Ohio St. 39 [28-39], WHICH PRESCRIBED THE FEES TO BE CHARGED AND COLLECTED BY SHERIFF FOR HIS SERVICES AS SHERIFF, NOR ANY STATUTE WHICH REQUIRES THE SHERIFF TO ACCOUNT FOR, OR PAY OVER, SUCH FEES TO THE COUNTY, HAS ANY APPLICATION IN SUCH A SITUATION. (DISTRIBUTION OF AN ESTATE, REAL ESTATE, EXECUTORS, ADMINISTRATORS) CITE: 28 Ohio St. 39 [28-39], 58 Ohio St. 648 [58-648] (JAMES C. HARKIN)